1. Defs’ Motion for Temporary Stay (COAU-618)
2. Defs’ Petition for Writ of Supersedeas
3. Defs’ PDR Under N.C.G.S. § 7A-31
4. Pit’s Motion for Expedited Consideration
5. Pit’s Motion for Relief from Stay
6. Pit's Motion to Dismiss PDR
7. Pit’s Motion for Attorney’s Fees
8. Pit’s Supplemental and Amended Motion for Relief from Temporary Stay
9. Pit's Supplemental and Amended Motion for Attorney Fees
1. Allowed 01/25/12
2. Allowed
3. Allowed
4. Dismissed as Moot
5. Denied
6. Dismissed as Moot
7. Dismissed
8. Denied
9. Denied